DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1, 3, 6-7, 11, 14-15, 19-22, 25, 27, 31-37 filed 3/29/2019 are pending and are the subject of the present Official action. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one 
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1, 3, 6-7, 20-22, 25, 27, 31-36, drawn to a Paramyxoviridae viral vector for reprogramming somatic cells into iPSCs, wherein said vector comprises nucleic acid encoding a plurality of reprogramming factors and nucleic acid sequence targeted by a miRNA associated with pluripotency. 

Group 2: Claim 11, 14-15, 19 and 37, drawn to a method for producing an iPSC in vitro comprising introducing a Paramyxoviridae viral vector into said somatic cell, wherein said vector comprises a nucleic acid encoding a plurality of reprogramming factors and a nucleic acid sequence targeted by a miRNA expressed in iPSCs and culturing said somatic cell under conditions to produce said iPSC. 
 lack unity of invention because even though the inventions of these groups require the technical feature of a Paramyxoviridae viral vector comprising a nucleic acid encoding a plurality of reprogramming factors and a nucleic acid sequence which is targeted by a miRNA associated with pluripotency, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Belmonte et al. WO 2014/037574, published 3/13/2014 (hereinafter Belmonte). Concerning the common technical feature, Belmonte describes reprogramming somatic cells into iPSCs through the introduction of Yamanaka reprogramming factors (OCT4, SOX2, KLF4 and cMYC) and miRNA associated with pluripotency (Belmonte, Field of Invention and claim 1). Belmonte provides express embodiments wherein a viral vector is used to introduce the reprogramming factors into the somatic cells including Paramyxovirous vectors (e.g. measles and Sendai) (Belmonte, pg 13 line 35). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. The inventions lack unity with one another.

Directions to Applicant
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
	
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633